United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 96-4195
                                     ___________

Anthony Wayne Profit,                     *
                                          *
             Appellant,                   *
                                          * Appeal from the United States
      v.                                  * District Court for the
                                          * District of Minnesota.
County of Hennepin,                       *     [UNPUBLISHED]
                                          *
             Appellee.                    *
                                     ___________

                            Submitted: June 3, 1997
                                Filed: June 6, 1997
                                    ___________

Before BOWMAN, WOLLMAN, and BEAM, Circuit Judges.
                         ___________

PER CURIAM.

       Anthony Wayne Profit, a Minnesota inmate, appeals from the district court's1
dismissal without prejudice of his 42 U.S.C. § 1983 action against Hennepin County.
After reviewing the record and the parties' briefs, we agree with the district court that
Profit essentially attacks the legality of his imprisonment, and that his claim thus must
be brought in a 28 U.S.C. § 2254 petition, after he exhausts his state remedies. See



      1
       The Honorable Richard H. Kyle, United States District Judge for the District of
Minnesota, adopting the report and recommendations of the Honorable Franklin L.
Noel, United States Magistrate Judge for the District of Minnesota.
Preiser v. Rodriguez, 411 U.S. 475, 487-90 (1971); see also Kruger v. Erickson, 77
F.3d 1071, 1073 (8th Cir. 1996) (per curiam). Accordingly, the judgment of the district
court is affirmed. See 8th Cir. R. 47B. We deny Profit's motions for appointment of
counsel and for "Collateral [R]elief."

      A true copy.


             Attest:


                     CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-